El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Una hipoteca constituida por doña Asención Fernández y doña Francisca Miranda, dueñas con título a una casa y solar, expresa que doña Victoria Fernández está conforme con que se haga la hipoteca y a su seguridad pospone un usufructo que sobre esa finca le reconocieron doña Asención y doña Francisca en una escritura de partición de bienes pertenecientes a la herencia de don Dionisio Miranda.
No se pretende que los dueños de la finca o la usufruc-tuaria intentaron o en realidad constituyeron una hipoteca sobre el interés usufructuario, ni se hizo parte demandaba a la usufructuaria en los procedimientos sumarios que pos-te'mímente se siguieron en ejecución de la hipoteca.
Sí aparece, sin embargo, que doña Victoria y el esposo de uno de los deudores hipotecarios fueron notificados de la orden preliminar y de los procedimientos al ser institui-dos “para que al ser notificados pudieran tomar cualquier acción que mejor pudiera convenir a sus intereses.”
Tanto la orden preliminar como la orden de venta fir-mada por el juez de distrito se referían en términos gene-rales solamente a la propiedad hipotecada sin describirla, aunque el mandamiento expedido al marshal por el secretario como fué transcrito en la escritura otorgada por el marshal a favor de los acreedores hipotecarios describe la casa y el solar arriba referidos en primer término los que el marshal se compromete a traspasar a dichos acreedores hipotecarios por el importe de su postura, que representa algo más de las tres quintas partes del importe de la deuda, sin reserva o restricción de ninguna clase y con una cláusula que repre-senta la entrega de la posesión.
Este documento fué inscrito en el registro de la propie-dad en cuanto a la nuda propiedad de la finca así vendida, y denegada su inscripción en cuanto al derecho de usufructo de la misma que ya figuraba inscrito a nombre de Victoria' *872.Fernández “por los motivos de no constar inscrito sobre dicho usufructo el gravamen de hipoteca objeto de la eje-cución, ni constar además que la señora Fernández haya sido parte demandada en la acción.”
La teoría de los acreedores hipotecarios tanto en los pro-cedimientos de, ejecución como en el recurso contra la cali-ficación citada en último término parece ser la de que el efecto de la comparecencia de la usufructuaria ante el notario y lo arriba expresado en primer lugar respecto a su firma produce el efecto de convertir el usufructo en cierta especie de gravamen posterior; pero que sea o no esto, cierto ha de depender de la significación y alcance de la cláusula en cues-tión que es más bien singular.- Una lectura cuidadosa de la misma sugiere al momento un número de cuestiones intere-santes cuya enumeración ahora sería superflua. Será bas-tante con decir que la proposición envuelta no es evidente por sí misma sino que puede ser controvertida y por tanto una cuestión que ha de ser resuelta por una corte sentencia-dora después de una vista, más que por el registrador de la propiedad que no tiene ante sí otra prueba que no sea la vaga y ambigua declaración contenida en el documento arriba citado en primer término.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.